COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-13-00627-CR
Style:                              Darnell Ramajita Adkins
                                    v The State of Texas
Date motion filed*:                 August 8, 2013
Type of motion:                     Motion to substitute counsel
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The Clerk of this Court is ordered to substitute Timothy A. Hootman for Clyde A. Williams as appellant’s
          counsel of record.




Judge's signature:       /s/ Rebeca Huddle
                         

Panel consists of        ____________________________________________

Date: August 13, 2013




November 7, 2008 Revision